Mr. Justice Waterman delivered the opinion of the Court. In Dillon on Municipal Corporations, Yol. 2, Sec. 1019, the rule as to the obligation of cities in respect to streets is thus declared: “ It is sufficient, we think, if the streets (which include sidewalks and bridges thereon) are in a reasonably safe condition for travel in the ordinary inodes, by night as well as by day; and whether they are so or not is a practical question, to be determined in each case by its particular circumstances.” In City of Chicago v. Keefe, 114 Ill. 222, upon a petition for rehearing, the court say: “ A sidewalk is for the passage of persons only, and we have not had in contemplation any use of it otherwise.” notwithstanding the verdict of, the jury, we think that all persons of average intelligence know that the moving of a safe weighing 1,400 pounds over a wooden sidewalk raised several feet above the ground, is extraordinary. Houses, horses and carriages are sometimes moved over sidewalks; but such walks are not designed for such purposes; they are made for the use of pedestrians; are constructed with a view to the safety and convenience of pedestrians using the Valk in an ordinary manner, and are not designed or held out as capable of supporting heavy freights. Cities are required to keep the streets reasonably safe for use in the usual manner. Beach on Public Corporations, Sec. 1494; City of Lacon v. Page, 48 Ill. 499; Megargee v. Philadelphia, 153 Pa. St. 340; McCormick v. Township of Washington, 112 Pa. St. 185; Clulow v. McClelland, 151 Pa. St. 583; Sindlinger v. City of Kansas, 126 Mo. 315; Board of Commissioners, etc., v. Chipps, 131 Ind. 56; Stickney v. Salem, 3 Allen, 374; Stackpole v. Healy, 16 Mass. 33. In effect, the contention of appellee is that the incorporated cities and villages of this State are each obliged to keep all of their sidewalks in a safe condition for the moving of safes theredn; that is, for a use so extraordinarj that it may reasonably be said that there is not one rod in ten thousand of such walk over which, as often as once a year a safe is moved. We are asked to declare that it is the duty of cities and villages to keep all sidewalks at all times reasonably secure against such extraordinary use and strain. Such is not one of the obligations of municipal bodies. The judgment of the Superior Court is reversed. A judgment will be here entered on a finding of facts.